                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                                                              Case No. 18-cr-20827
vs.                                                           HON. MARK A. GOLDSMITH

D-1 BRIAN LOREN
D-2 RYAN LOREN
D-3 KAYLA LOREN
D-4 JAIME JOHNSON,

            Defendants.
_______________________________/

      ORDER GRANTING MOTION FOR INQUIRY INTO JOINT REPRESENTATION
                                (Dkt. 36)

        This matter is before the Court on the Government’s motion for inquiry into joint

representation (Dkt. 36). In the motion, the Government requests – pursuant to Federal Rule of

Criminal Procedure 44(c) – that the Court make inquiries into Defendants’ decisions to be

represented by the same attorney, Mark Linton. See Fed. R. Crim. P. 44(c)(2) (“The court must

promptly inquire about the propriety of joint representation and must personally advise each

defendant of the right to the effective assistance of counsel, including separate representation.

Unless there is good cause to believe that no conflict of interest is likely to arise, the court must

take appropriate measures to protect each defendant's right to counsel.”). A defendant has the

ability to waive the potential and actual conflicts of interest created by joint representation. See

United States v. Osborne, 402 F.3d 626, 632 (6th Cir. 2005) (potential and actual conflict of

interest created by joint representation waivable so long as the defendant “was provided with

sufficient information to execute a ‘knowing, intelligent, and voluntary’ waiver of her rights.”)

(quoting United States v. Straughter, 950 F.2d 1223, 1234 (6th Cir. 1991)).


                                                 1
       The Court made the relevant inquiries at hearings on May 30, 2019 and June 20, 2019,

based on the questions approved by the Fist Circuit in United States v. Ramirez-Benitez, 292 F.3d

22, 29-30 (1st Cir. 2002). At those hearings, Defendants were all asked individually if they

understood the actual and potential conflicts that might arise and whether they wished to proceed

regardless. Defendants were also given the opportunity to consult with another attorney about

their decision; Defendant Brian Loren did so. All Defendants swore under oath that they

understood the actual and potential conflicts that might arise if Linton represents all four of them

at trial and that they wished to proceed in that manner. Accordingly, the Court finds that the

Defendants have knowingly and voluntarily waived the actual or potential conflict of being

represented by the same counsel. The motion for inquiry into joint representation is granted, and

Linton may continue to represent Defendants in this matter.

       SO ORDERED.

Dated: June 26, 2019                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                 2
